Citation Nr: 1814282	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for diabetes mellitus, type 2.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for end stage renal disease (kidney disease).  

5.  Entitlement to service connection for hypothyroidism, claimed as secondary to kidney disease.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUEs).  

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in March 2011.  A transcript of his testimony is associated with the electronic claims file.  

The Veteran subsequently testified at a video conference hearing at the RO in October 2014 before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is also associated with the electronic claims file.  Also present at the hearing was the Veteran's appointed representative from the AMVETS Legal Clinic.  See April 2012 VA Form 21-22a.  Notably, however, the Veteran revoked his power of attorney in February 2015.  See VA Form 21-4138, received in March 2015, and the Veteran's May 2015 statement.  

These claims were remanded to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development of the record.  

In January 2018, the Veteran requested a copy of his most recent examinations conducted in September 2017.  February 2018 correspondence from the VA Records Management Center confirms that the Veteran's request was fulfilled.  


FINDINGS OF FACT

1.  The Veteran's only foreign service was located in the Panama canal zone.  

2.  The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and he is not shown to have been otherwise exposed to dioxin based herbicides during service.  

3.  The Veteran's heart disease, diabetes, hypertension, kidney disease, and peripheral neuropathy of the BLEs and BUEs were not shown in service or within the first post-service year, and they are not otherwise related to any disease or injury in service, including alleged exposure to herbicides.

4.  The Veteran does not have a current thyroid disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for kidney disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for peripheral neuropathy of the BUEs and BLEs have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the June 2016 Board Remand, the Veteran was afforded VA examinations with medical opinions in September 2017 as to the likely etiology of his claimed disabilities.  The reports provided by the VA examiner(s) reflect that the record was thoroughly reviewed and appropriate physical examinations were conducted, and the examiner(s) rendered findings that are responsive to the Board's remand directives.  The Board therefore concludes that the September 2017 VA examination reports and medical opinions are sufficient for a fair adjudication of the claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

Likewise, the AOJ requested, and obtained, information regarding whether herbicides were used in Panama during the time the Veteran served there.  April 2017 and May 2017 memoranda reflect substantial compliance with the that remand directive.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, type 2, hypertension, kidney failure, with associated hypothyroidism, a claimed heart condition, and peripheral neuropathy of the BUEs and the BLEs.  He asserts that these disabilities are secondary to in-service herbicide exposure at Fort Gulik, Fort Clayton, Fort Davis, and Fort Kobbe in the Panama Canal Zone.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran does not assert, and the evidence does not show, that he developed heart disease, diabetes, kidney disease, or peripheral neuropathy of any extremity during service or for many years following service discharge.  See, e.g. December 1975 VA examination report, June 2009 memoranda from Dr. D.  

With respect to the claim for service connection for a thyroid disorder, the Veteran's STRs show that the Veteran was suspected of having an enlarged thyroid in August 1974, but objective testing to determine abnormal thyroid function was negative.  

Moreover, a December 1975 VA examination report shows that the Veteran's thyroid was normal in size at that time, and a September 2017 VA examiner determined that the Veteran did not have a current thyroid disorder because there were no symptoms or findings attributable to a thyroid disorder and the Veteran denied taking thyroid medication.  

A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Under 38 U.S.C. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a current thyroid disorder for which service connection may be established.  Moreover, the evidence does not show that the Veteran had a thyroid disorder during service or within the first post-service year.  Thus, the preponderance of the evidence is against a finding service connection for a thyroid disorder and the claim must be denied. 

Regarding the claim of service connection for hypertension, the Veteran initially claimed that his hypertension was diagnosed in service; however, the findings in the STRs do not support that assertion, and the Veteran's May 1975 exit examination was negative for any hypertensive condition.  Additionally, a December 1975 VA examination, conducted approximately 6 months following service discharge, shows that the Veteran's blood pressure was taken 5 times during the examination, and there were no abnormally elevated readings shown.  Moreover, the examination report was negative for a finding of hypertension at that time.  

Additionally, a June 2009 memorandum from the Veteran's private physician notes a 15-year history of hypertension.  Accordingly, the medical evidence outweighs the Veteran assertions because his assertions are contradictory to the objective medical findings, which show that the onset of the Veteran's hypertension was long after service discharge.  As such, the Board finds that the Veteran's hypertension had its onset many years following service discharge.  

The private records submitted by the Veteran also show that the Veteran was first diagnosed with neuropathy in 2009, developed kidney disease in approximately 2007, was diagnosed with diabetes mellitus, type 2 in approximately 2010, and heart disease in approximately 2107.  The Veteran had a kidney transplant performed in April 2014.  See August 2009 EMG report, June 2009 memorandum from Dr. D, and VA and private records from 2009-2010, and September 2017 VA examination reports.  

The Veteran asserts that his kidney disease, heart disease, diabetes, and peripheral neuropathy are secondary to in-service herbicide exposure; and, in the alternative, that his hypertension is also secondary to in-service herbicide exposure.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (d)(6)(i).  The presumption requires the Veteran's actual presence in Vietnam, inclusive of the inland waterways of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  More recently, the presumption of exposure was extended to certain veterans who served along the Korean DMZ between April 1968 and August 1971 in areas where herbicides were known to have been applied during that time period; and, to certain Air Force veterans who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307 (a)(6)(iv-v).  

For purposes of presumed exposure to herbicide agents, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 1975, specifically:  2.4-D, 2.4.5T, and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  

It is undisputed that the Veteran did not serve in Vietnam or Korea, and he was not regularly and repeatedly exposed to C-123 aircraft that were known to have sprayed tactical herbicides in Vietnam.  Nonetheless, he asserts that he was exposed to Agent Orange during service in Panama; or, in the alternative, that he was exposed to weed-killing herbicides in Panama, which he asserts resulted in his current disabilities.  

Although certain diseases such as ischemic heart disease and type 2 diabetes, for example, are presumed to be due to Agent Orange, this presumption of service connection only applies if the Veteran is presumed to have been exposed to Agent Orange, or if such exposure is otherwise factually shown.  

Likewise, even if the Veteran's claimed disabilities are not presumed to be due to a tactical herbicide such as Agent Orange, his kidney disease for example, the Veteran is not precluded from establishing service connection based on herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has submitted numerous articles, lay statements from other soldiers who served in Panama, and other findings attempting to show that herbicides were used at the bases on which he served in Panama.  However, none of this evidence  establishes to an as likely as not degree that tactical herbicides such as Agent Orange were used in Panama.  The RO requested that JSRRC undertake research to determine whether herbicides were sprayed, tested, transported, and/or stored on the bases at which the Veteran served.  The RO provided a two-month window to search, from February 1975 through April 1975 when the Veteran was attached to Battery B, 22d Field Artillery.  

In a March 2014 response, the JSRRC indicated that the lineage submitted by Battery B, 22d Field Artillery was reviewed as were the United States Army historical records available, and they did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Kobbe, Panama Canal Zone during the period between February and April 1975.  

Likewise, the JSRRC subsequently confirmed that there was no documentation of spraying, testing, transporting, storage or usage of Agent Orange at the Veteran's other duty stations in Panama.  See April 2017 email response, and May 2017 memoranda.  Additionally, the April 2017 email notes that a Department of Defense (DOD) listing of locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested or stored does not support the Veteran's contentions of such exposure and does not reference any routine base maintenance activities such as range management brush clearing and weed killing.  Those tasks were accomplished with commercial herbicides on all military bases worldwide.  Furthermore, those herbicides do not fall under the regulations governing Agent Orange exposure at 38 C.F.R. § 3.307(a)(6)(i).  

Accordingly, the Veteran is not entitled to the presumption of Agent Orange exposure, and he has not otherwise provided any competent evidence of actual exposure.  Accordingly, service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(6)(i) is not warranted.  

In several statements of record, as well as at his Board hearing, the Veteran has consistently maintained that he used a hand pump and drew chemicals directly out of 55-gallon drums to be used for spraying the foliage around the base.  He reported that each gallon drum was marked with a stripe.  The Veteran also testified at his October 2014 hearing that he filled hand-pump spray guns with the chemicals and sprayed the mosquitos as well as the foliage around the base, without the use of protective gear such as masks, gloves or eyewear.  (See October 2014 Hearing Transcript, pp. 10-13).

In essence, the Veteran has presented testimony that he sprayed chemicals around his base during service in Panama to defoliate as well as kill mosquitos; thus, the question is whether such spraying is linked to his current disabilities, irrespective of whether the actual chemical was Agent Orange.  

The medical evidence of record does not support such a finding.  

While an August 2009 VA treatment record indicates that the Veteran's lower extremity polyneuropathy was "prob related to agent orange exposure" the probative evidence of record, as noted above, shows that the Veteran is not presumed to have been exposed to Agent Orange and he has not otherwise shown such exposure in Panama.  

Moreover, while September 2017 VA examinations show that the Veteran has current diagnoses of heart disease, diabetes, hypertension, peripheral neuropathy and status post kidney transplant due to kidney disease, the examiner found that these disabilities were less likely than not due to any incident in service, including the spraying of weed killer and/or bug spray.

There is no medical evidence to the contrary.  The VA examiner considered the Veteran's statements regarding the spraying of commercial pesticides during service, yet, the examiner opined against a finding of causation.  The Veteran's opinion as to causation in this case is not probative because the Veteran, as a lay person, does not possess the requisite medical expertise necessary to provide a competent opinion as to etiology of his current disabilities, particularly where, as here, his disabilities were first incurred over 25 years following service discharge according to the medical evidence of record.  

Based on the aforementioned, the Board assigns greater weight to the VA examiner's opinions, and is therefore unable to reasonably associate the Veteran's heart disease, diabetes mellitus, hypertension, kidney disease or peripheral neuropathy of the BUEs and BLEs, first documented many, many years following service discharge, with any incident or incidents of his period of active military service or within the one year presumptive window.  Accordingly service connection on a direct basis must also be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a heart disability is denied.  

Service connection for diabetes mellitus, type 2, is denied.  

Service connection for hypertension is denied.  

Service connection for end stage renal disease (kidney disease) is denied.  

Service connection for hypothyroidism, claimed as secondary to kidney disease, is denied.  

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.   



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


